On the 6th day of March, 1911, judgment was rendered against appellant in the county court of Kiowa county for a violation of the prohibitory liquor law and his punishment was assessed at a fine of $500 and six months confinement in the county jail. From this judgment the appellant has prosecuted an appeal to this court. The Attorney General moves that this appeal be dismissed because the appellant is a fugitive from justice and is not subject to the jurisdiction of this court. These facts being made to appear to the satisfaction of this court, the motion to dismiss the appeal is sustained and the appeal is therefore dismissed.